Citation Nr: 1037607	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD) and pleural 
effusion, as secondary to exposure to herbicides.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1969 to November 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
Jurisdiction over the Veteran's claims was subsequently 
transferred to the VA RO in Atlanta, Georgia.

In July 2010, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, a respiratory disorder, a bilateral ankle 
disability, and hepatitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
posttraumatic stress disorder is related to his period of active 
military service.  
CONCLUSION OF LAW

Posttraumatic stress disorder was caused by the Veteran's period 
of active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159 (2009); 75 Fed. Reg. 39843 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304 (f)(3) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for PTSD, the Board notes that 
no further notification or assistance is necessary to develop 
facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Effective July 13, 2010, VA amended provisions of 38 C.F.R. § 
3.304(f), pertaining to direct service connection for PTSD.  75 
Fed. Reg. 39843 (July 13, 2010).  Under the new regulation, a 
Veteran's lay testimony alone, indicating that his claimed in-
service stressor is related to his fear of hostile military or 
terrorist activity, may establish the occurrence of the claimed 
in-service stressor if it is consistent with the places, types, 
and circumstances of his service.  75 Fed. Reg. 39843 (July 13, 
2010) (codified at 38 C.F.R. § 3.304(f)(3) (2010)).  

PTSD

The Veteran testified at his Travel Board hearing that he 
believes his PTSD stems from being stationed in remote locations 
in Vietnam that were surrounded by the Vietnamese and from taking 
incoming fire at these stations.  In other words, the Veteran 
claims that one of his stressors relates to "fear of hostile 
military or terrorist activity."  Therefore, in light of the new 
regulations pertaining to PTSD stressors, the Board concedes that 
the Veteran received incoming fire while he was stationed with 
artillery batteries or running with convoys.   

Having conceded that the Veteran's stressor is related to his 
fear of hostile military activity, the Board observes that the 
Veteran was diagnosed with PTSD as early as April 2002.  At that 
time, the Veteran's doctor wrote a letter stating that the 
Veteran was being treated for PTSD due to his service in the 
Vietnam War.  Although the records are scant, the Board reads 
this letter as both a diagnosis of PTSD and a positive nexus 
opinion relating the Veteran's PTSD to his fear of hostile 
military action in service.

Since the record does not contain a competent opinion denying 
such a link between the Veteran's diagnosis and his in-service 
stressor, the Board affords the aforementioned doctor's letter 
great probative value.  In light of this finding and for the 
foregoing reasons, the Board finds the preponderance of the 
evidence does not weigh against the Veteran's claim and, in fact, 
weighs in favor of the Veteran's claim of entitlement to service 
connection for PTSD.   Therefore, service connection for PTSD is 
warranted, and the Veteran's appeal is granted.    


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, a 
respiratory disorder, a bilateral ankle disability, and 
hepatitis.  

During his July 2010 Travel Board testimony, the Veteran stated 
that he receives treatment from private doctors and that he is 
"on disability now."  The Board interprets this statement as an 
assertion that the Veteran is receiving Social Security 
Administration (SSA) disability benefits.  VA has a duty to 
obtain SSA records when they may be relevant to a claim.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  The medical and legal documents 
pertaining to this application have not been associated with the 
claims folder.  The possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. App. 
183, 188 (2002).  Since the Veteran stated that he receives 
Social Security benefits in the context of discussing his claim 
for VA benefits the Board finds that his claims must be remanded 
in order to further develop the record before it can be 
adjudicated on the merits.  38 C.F.R. § 3.159(c)(2) (2009).  
Additionally, due to the Veteran's discussion about the treatment 
his receives for his claimed disorders, it appears that the 
claims file does not contain a complete copy of his VA and 
private treatment records.  On remand, the RO or AMC should send 
the Veteran VA Form 21-4142 for his private treatment records and 
attempt to obtain any private treatment records he identifies, as 
well as his treatment records from the Lawrenceville VA Medical 
Center.  See 38 C.F.R. § 3.159(e)(2) (2009).

Finally, VA must provide a compensation and pension examination 
to a Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a currently 
diagnosed disability; (2) establishes that the Veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, 
and 3.317 manifesting during the applicable presumptive period if 
the Veteran has the required service to trigger the presumption; 
and (3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran has 
provided competent testimony regarding acoustic trauma in service 
and current hearing loss and tinnitus problems.  Therefore, the 
Veteran should be afforded a compensation and pension examination 
in order to provide an opinion on whether there is a nexus 
between his current hearing loss difficulties and tinnitus and 
his period of active military service.    

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from the 
Lawrenceville VA Medical Center that have not 
yet been associated with the claims file.  If 
no records can be found, indicate that the 
records do not exist and whether further 
efforts to obtain the records would be 
futile. 

2.  Send the Veteran VA Form 21-4142, 
Authorization and Consent to Release 
Information, and, if the Veteran returns the 
form, attempt to obtain the records 
identified.  If any records are still not 
available, please make specific note of that 
fact in the claims file.

3.  Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits. If no records 
can be found, indicate that the records do 
not exist and whether further efforts to 
obtain the records would be futile.

4.  After all of the above developments have 
been completed, schedule the Veteran for an 
appropriate examination to determine whether 
his bilateral hearing loss and tinnitus are 
related to his period of active military 
service.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state 
whether the Veteran's bilateral hearing loss 
and tinnitus are at least as likely as not 
(i.e., probability of 50 percent or greater) 
caused by or aggravated by the Veteran's 
period of active military service.    

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

5.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


